       Case 1:18-cv-00912-JPW Document 104 Filed 12/05/19 Page 1 of 6




             IN THE UNITED STATES DISTRICT COURT FOR
               THE MIDDLE DISTRICT OF PENNSYLVANIA

MELISSA DYANN PENN,

                           Plaintiff,    CIVIL ACTION NO. 1:18-CV-00912-JPW

       v.                                The Honorable Jennifer P. Wilson

GALEN DETWEILER,

                           Defendant.


 REPLY BRIEF IN SUPPORT OF DEFENDANT, GALEN DETWEILER’S
      MOTION IN LIMINE TO EXCLUDE FACEBOOK POSTS

      Defendant, Galen Detweiler (“Officer Detweiler”), by and through

undersigned counsel, Marshall, Dennehey, Warner, Coleman, and Goggin, P.C.,

hereby file this Reply Brief in further Support of their Motion in Limine to

Exclude Facebook Posts authored by both the Defendant and former York City

Police Inspector Craig Losty (“Inspector Losty”), (Doc. No. 75), to address the

misstatements of fact and misapplication of law found in Plaintiff’s Response in

Opposition to the Motion (“Response”), (Doc. No. 96).

      I.     Any Facebook Posts Authored By Inspector Losty Are Not
             Relevant To The Claims Asserted Against Officer Detweiler.

      Plaintiff argues that certain Facebook posts authored by Inspector Losty are

relevant because they reveal that Inspector Losty harbored “a world view that is

similar to Defendant Detweiler.” See Pltf. Resp. (Doc. No. 96) at p. 4. Plaintiff
        Case 1:18-cv-00912-JPW Document 104 Filed 12/05/19 Page 2 of 6




argues that “it is logical to infer” from the social media posts authored by Inspector

Losty “would have an affinity for rogue officers like Defendant Detweiler” and,

hence, ratify an excessive use of force by Defendant Detweiler. Id. at p. 5.

      Plaintiff does not appear to appreciate that Inspector Losty’s social media

posts bear no relevancy to the claims that remain viable in this case. In order for

evidence to be relevant under Federal Rule of Evidence (“FRE”) 401, it must have

a logical tendency to prove a fact that is of consequence in the case being litigated.

See Fed. R. Evid. 401(a)-b). Inspector Losty is neither a named party, nor a

witness to Plaintiff’s July 3, 2017 arrest. Although Inspector Losty did conduct an

internal affairs investigation into Officer Detweiler’s use of force after Plaintiff’s

July 3, 2017, arrest, he played no part in effectuating Plaintiff’s arrest or

transporting her to Central Booking. The only questions that remain of

consequence in this action are (1) whether Officer Detweiler used excessive force

on Plaintiff while attempting to arrest her on July 3, 2017, (2) whether Officer

Detweiler committed a battery, and (3) whether Officer Detweiler intentionally

inflicted emotional distress on Plaintiff during the course of their encounter on July

3, 2017. The City has obtained summary judgment on Plaintiff’s municipal

liability claims, see Memorandum and Order granting Dfts. Mot. for Summ. J.

(Doc. No. 85), and, therefore, Plaintiff’s negligent hiring and ratification claims

have been adjudicated in the City’s favor. Whether Inspector Losty improperly



                                           2
        Case 1:18-cv-00912-JPW Document 104 Filed 12/05/19 Page 3 of 6




“screened” Officer Detweiler or harbors religious animus, as Plaintiff alleges, is of

no consequence to the claims that remain viable in this case. Inspector Losty’s

state of mind has no bear on a disposition of the events that unfolded on July 3,

2017. Since Plaintiff has offered no other reason why Losty’s social media posts

may be relevant to the issues that will be of consequence at the upcoming trial,

these posts can, and should, be excluded under FRE 402. See Fed. R. Evid. 402

(“Irrelevant evidence is not admissible”).

      II.    Rule 404 Forbids Plaintiff From Offering Officer Detweiler’s
             Facebook Posts to Prove He Has A “Penchant For Violence.”

      In her response to Defendant’s motion in limine, Plaintiff announces her

intentions to introduce certain Facebook posts authored by Officer Detweiler to

prove he has a “penchant for violence.” By her own admission, Plaintiff intends to

use the Facebook posts to prove Officer Detweiler has a propensity for violence,

and acted in accordance with that propensity on July 3, 2017 – a purpose expressly

prohibited by FRE 404(a)(1). Even if this evidence could be admitted under FRE

404(b), it should still be excluded under FRE 403. The probative value of these

posts are minimal; they were written years before Plaintiff’s arrest, and are cryptic,

at best. They do not prove that Officer Detweiler actually used excessive force on

other civilians, or acted with sadistic motivations at the time of Plaintiff’s arrest.

Worse, this evidence is manifestly prejudicial, given its tendency to portray Officer

Detweiler as a bully. Moreover, Defendant is not confident that Plaintiff’s counsel

                                             3
       Case 1:18-cv-00912-JPW Document 104 Filed 12/05/19 Page 4 of 6




would refrain from editorializing or offering her own interpretation of these posts,

given that she included her interpretation of the Facebook posts in the body of

Plaintiff’s Response. If Plaintiff’s counsel is allowed to editorialize these

Facebook posts in front of the jury, it could prejudice the jury against Officer

Detweiler or distract them from the critical liability issues at hand. For these

reasons, the Court can, and should, exclude the Facebook posts authored by Officer

Detweiler under FRE 403.

      For the foregoing reasons, and for those articulated in Defendant’s

memorandum of law in support of its motion in limine, Defendant Galen Detweiler

respectfully requests that the Court grant his motion in limine to exclude certain

Facebook posts at trial, and enter the order attached to Defendant’s motion.

                                        Respectfully submitted,

                                        MARSHALL DENNEHEY WARNER
                                        COLEMAN & GOGGIN


                                        By:
                                               JOHN P. GONZALES
                                               Attorney ID No. 71265
                                               MONICA L. SIMMONS
                                               Attorney ID No. 323605
                                               2000 Market Street, Suite 2300
                                               Philadelphia, PA 19103
                                               P: (215) 575-2871/F: (215) 575-0856
                                               E-mail: jpgonzales@mdwcg.com
                                                      mlsimmons@mdwcg.com




                                           4
      Case 1:18-cv-00912-JPW Document 104 Filed 12/05/19 Page 5 of 6




                                        Attorneys for Defendant Galen
                                        Detweiler
Date: December 5, 2019




                                    5
       Case 1:18-cv-00912-JPW Document 104 Filed 12/05/19 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I, John P. Gonzales, Esquire, do hereby certify that a true and correct copy

of Defendant’s Reply Brief in Support of Defendant’s Motion in Limine to

Exclude Facebook Posts was electronically filed with the Court on December 5,

2019, and is available for viewing and downloading from the ECF System.


                                 MARSHALL DENNEHEY WARNER
                                 COLEMAN & GOGGIN


                                By:
                                       JOHN P. GONZALES
                                       Attorney ID No. 71265




                                         6
